OPINION
BY THE COURT:
Submitted on motion of appellee by his counsel whom the Court requested and named to act for appellee.
The first branch of the motion is to stay proceedings during the military service of appellee and for sixty days there*596after, as provided in the Soldiers and Sailors Relief Act, Section 201-
Second, if the first branch of the motion is overruled, that appellant be required to post an indemnifying bond in the sum of $10,000.00.
The motion will be overruled in both branches.
The cause proceeds as an appeal on questions of law, and there is no right in either party in this Court to take further testimony. Thus, the presence of appellee would be of no assistance. Then, too, as the question presents itself it appears to be one of law only and if appellant’s contention is correct her rights should be promptly fixed, because delay might be unfortunate under the circumstances.
If, as the cause proceeds, it develops that the appeal may not safely be determined without the presence of the appellee, or if for any reason his interest cannot be safeguarded, the Court may stay proceedings or withhold judgment entry.
HORNBECK and GEIGER, JJ., concur.
BARNES, P. J., not participating.